                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JOHN BROWN,                                   )
                                              )
                             Plaintiff,       )
                                              )
vs.                                           )   Case Number CIV-20-278-C
                                              )
ANDREW SAUL,                                  )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                             Defendant.       )


                       MEMORANDUM OPINION AND ORDER


         Having recently obtained a remand to the Commissioner for further proceedings,

Plaintiff has filed an Application for Attorney’s Fees under the Equal Access to Justice

Act, 28 U.S.C. § 2412 (“EAJA”). Defendant does not object to the fee request, but notes

that pursuant to Astrue v. Ratliff, 560 U.S. 586 (2010), fee awards under the EAJA must

be made to the party, not the attorney.

         After consideration of Plaintiff’s request and the relevant time entries, the Court

finds Plaintiff’s motion should be granted. Defendant is directed to issue payment in

accordance with the governing law. Additionally, in the event Plaintiff later requests and

receives an attorney’s fee award pursuant to 42 U.S.C. § 406(b), the smaller amount should

be refunded to Plaintiff by his counsel. Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.

1986).
      As set forth more fully herein, Plaintiff’s Application for Award of Attorney’s Fees

under the Equal Access to Justice Act (Dkt. No. 32) is GRANTED. Plaintiff is awarded

attorney’s fees in the amount of $2,974.00.

      IT IS SO ORDERED this 6th day of July 2021.




                                              2
